Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Specification
Title objection included in Office Action mailed on 08/30/2021, has been withdrawn per applicant’s amendment filed 11/30/2021. 
35 USC § 102, 103
35 USC § 102 rejections regarding Claims 1-2, 19  included in Office Action mailed on 08/30/2021 has been withdrawn per applicant’s amendment to the claim filed 11/30/2021.
35 USC § 103 rejections regarding Claims 18  included in Office Action mailed on 08/30/2021 has been withdrawn per applicant’s amendment to the claim filed 11/30/2021.
Election/Restrictions
Claim 1 allowable. Claims 8-9, 11-17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species 1-7, as set forth in the Office action mailed on 03/11/2021, is hereby withdrawn and claims 8-9, 11-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 7-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention of independent claim 1 recites “a failure-cause detecting circuit configured to detect a pre-failure state that causes a failure of the endoscope; a failure detecting circuit configured to detect the failure of the endoscope; and a light source controller configured to reduce a quantity of light of the light source according to the detection of the pre-failure state by the failure-cause detecting circuit, and stop the light source according to the detection of the failure by the failure detecting circuit.”
Takayuki teaches an endoscope including a control section an insertion section and a light guide member, a light source, a failure-cause detecting circuit configured to detect a pre-failure state, a light source controller configured to control an output of the light source based on a detection result of the failure-cause detecting circuit. However, does not teach nor suggest “a failure-cause detecting circuit configured to detect a pre-failure state that causes a failure of the endoscope; a failure detecting circuit configured 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MINQIAO HUANG/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795